Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered October 13, 2000, convicting defendant upon her plea of guilty of the crime of grand larceny in the third degree.
Defendant pleaded guilty to the crime of grand larceny in the third degree and was sentenced in accordance with the plea agreement to an indeterminate prison term of 1 to 3 years and the payment of $30,000 in restitution. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J.P., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.